
	

113 S493 IS: Dairy Augmentation for Increased Retail in Yogurt products (DAIRY) Act
U.S. Senate
2013-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 493
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2013
			Mr. Schumer (for himself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish
		  dairy farm savings accounts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dairy Augmentation for Increased
			 Retail in Yogurt products (DAIRY) Act.
		2.Establishment of dairy
			 farm savings accounts
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by redesignating section 224 as section 225 and
			 by inserting after section 223 the following new section:
				
					224.Dairy farm
				savings accounts
						(a)Deduction
				allowedIn the case of a qualified dairy farmer, there shall be
				allowed as a deduction for the taxable year an amount equal to the aggregate
				amount paid in cash during such taxable year by or on behalf of such individual
				to a dairy farm savings account of such individual.
						(b)Account balance
				limitationA deduction shall not be allowed under subsection (a)
				with respect to any portion of a contribution to a dairy farm savings account
				of an individual if such contribution would result in the sum of the balances
				in all such accounts of such individual to exceed 150 percent of the
				individual's 3-year average of income derived from dairy farming.
						(c)Qualified dairy
				farmerFor purposes of this section, the term qualified
				dairy farmer means, with respect to any taxable year, any individual
				who, during such year was engaged in the trade or business of dairy
				farming.
						(d)Dairy farm
				savings accountFor purposes of this section—
							(1)In
				generalThe term dairy farm savings account means a
				trust created or organized in the United States as a dairy farm savings account
				exclusively for the purpose of making qualified distributions, but only if the
				written governing instrument creating the trust meets the following
				requirements:
								(A)Except in the
				case of a rollover contribution described in subsection (f)(4), no contribution
				will be accepted unless it is in cash.
								(B)The trustee is a
				bank (as defined in section 408(n)), an insurance company (as defined in
				section 816), or another person who demonstrates to the satisfaction of the
				Secretary that the manner in which such person will administer the trust will
				be consistent with the requirements of this section.
								(C)No part of the
				trust assets will be invested in anything other than—
									(i)cash,
									(ii)securities
				issued by the United States Treasury, or
									(iii)or such other
				low-risk, interest-bearing securities as are approved by the Secretary.
									(D)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
								(E)The interest of
				an individual in the balance in his account is nonforfeitable.
								(2)Qualified
				distributionThe term qualified distribution means
				any amount paid from a dairy farm savings account to the account beneficiary to
				the extent that such amount when added to all other amounts paid from such
				accounts to such beneficiary during the taxable year (other than rollover
				contributions) does not exceed the excess (if any) of—
								(A)100 percent of
				such beneficiary's 3-year average of income derived from dairy farming,
				over
								(B)such
				beneficiary's gross income derived from dairy farming for the taxable
				year.
								(3)3-Year average
				of income derived from dairy farmingThe term 3-year
				average of income derived from dairy farming means, with respect to any
				individual—
								(A)the sum of the
				individual's gross income derived from dairy farming for the taxable year and
				the 2 preceding taxable years, divided by
								(B)the number of
				taxable years taken into account under subparagraph (A) during which such
				individual was engaged in the trade or business of dairy farming.
								(4)Account
				beneficiaryThe term account beneficiary means the
				individual on whose behalf the dairy farm savings account was
				established.
							(5)Special rules;
				other rulesRules similar to the following rules shall apply for
				purposes of this section:
								(A)Section 219(d)(2)
				(relating to no deduction for rollovers).
								(B)Section 219(f)(3)
				(relating to time when contributions deemed made).
								(C)Section 408(g)
				(relating to community property laws).
								(D)Section 408(h)
				(relating to custodial accounts).
								(e)Tax treatment
				of accounts
							(1)In
				generalA dairy farm savings account is exempt from taxation
				under this subtitle unless such account has ceased to be a dairy farm savings
				account. Notwithstanding the preceding sentence, any such account is subject to
				the taxes imposed by section 511 (relating to imposition of tax on unrelated
				business income of charitable, etc. organizations).
							(2)Termination of
				accountsIf the account beneficiary ceases to engage in the trade
				or business of dairy farming—
								(A)all dairy farm
				savings accounts of such individual shall cease to be such accounts, and
								(B)the balance of
				all such accounts shall be treated as—
									(i)distributed to
				such individual, and
									(ii)not paid in a
				qualified distribution.
									(3)Prohibited
				transactions; pledging account as securityRules similar to the
				rules of paragraphs (2) and (4) of section 408(e) shall apply to dairy farm
				savings accounts, and any amount treated as distributed under such rules shall
				be treated as not used to pay qualified distributions.
							(f)Tax treatment
				of distributions
							(1)In
				generalAny amount paid or distributed out of a dairy farm
				savings account (other than a rollover contribution described in paragraph (4))
				shall be included in gross income of the account beneficiary in the manner
				provided under section 72. Rules similar to the rules of paragraphs (2) and
				(3)(H) of section 408(d) shall apply for purposes of this paragraph.
							(2)Additional tax
				on non-qualified distributions
								(A)In
				generalThe tax imposed by this chapter on the account
				beneficiary for any taxable year in which there is a payment or distribution
				from a dairy farm savings account of such beneficiary which is not a qualified
				distribution shall be increased by 15 percent of the amount of such payment or
				distribution which is not a qualified distribution.
								(B)Exception for
				disability or deathSubparagraph (A) shall not apply if the
				payment or distribution is made after the account beneficiary becomes disabled
				within the meaning of section 72(m)(7) or dies.
								(3)Excess
				contributions returned before due date of return
								(A)In
				generalIf any excess contribution is contributed for a taxable
				year to a dairy farm savings account of an individual, paragraph (2) shall not
				apply to distributions from the dairy farm savings accounts of such individual
				(to the extent such distributions do not exceed the aggregate excess
				contributions to all such accounts of such individual for such year) if—
									(i)such distribution
				is received by the individual on or before the last day prescribed by law
				(including extensions of time) for filing such individual's return for such
				taxable year, and
									(ii)such
				distribution is accompanied by the amount of net income attributable to such
				excess contribution.
									Any net
				income described in clause (ii) shall be included in the gross income of the
				individual for the taxable year in which it is received.(B)Excess
				contributionFor purposes of subparagraph (A), the term
				excess contribution means any contribution (other than a rollover
				contribution) which is not deductible under this section.
								(4)Rollover
				contributionAn amount is described in this paragraph as a
				rollover contribution if it meets the requirements of subparagraphs (A) and
				(B).
								(A)In
				generalFor purposes of this section, any amount paid or
				distributed from a dairy farm savings account to the account beneficiary shall
				be treated as a qualified distribution to the extent the amount received is
				paid into a dairy farm savings account for the benefit of such beneficiary not
				later than the 60th day after the day on which the beneficiary receives the
				payment or distribution.
								(B)LimitationThis
				paragraph shall not apply to any amount described in subparagraph (A) received
				by an individual from a dairy farm savings account if, at any time during the
				1-year period ending on the day of such receipt, such individual received any
				other amount described in subparagraph (A) from a dairy farm savings account
				which was not included in the individual's gross income because of the
				application of this paragraph.
								(5)Transfer of
				account incident to divorceThe transfer of an individual's
				interest in a dairy farm savings account to an individual's spouse or former
				spouse under a divorce or separation instrument described in subparagraph (A)
				of section 71(b)(2) shall not be considered a taxable transfer made by such
				individual notwithstanding any other provision of this subtitle, and such
				interest shall, after such transfer, be treated as a dairy farm savings account
				with respect to which such spouse is the account beneficiary.
							(6)Treatment after
				death of account beneficiary
								(A)Treatment if
				designated beneficiary is spouseIf the account beneficiary's
				surviving spouse acquires such beneficiary's interest in a dairy farm savings
				account by reason of being the designated beneficiary of such account at the
				death of the account beneficiary, such dairy farm savings account shall be
				treated as if the spouse were the account beneficiary.
								(B)Other
				cases
									(i)In
				generalIf, by reason of the death of the account beneficiary,
				any person acquires the account beneficiary's interest in a dairy farm savings
				account in a case to which subparagraph (A) does not apply—
										(I)such account
				shall cease to be a dairy farm savings account as of the date of death,
				and
										(II)an amount equal
				to the fair market value of the assets in such account on such date shall be
				included if such person is not the estate of such beneficiary, in such person's
				gross income for the taxable year which includes such date, or if such person
				is the estate of such beneficiary, in such beneficiary's gross income for the
				last taxable year of such beneficiary.
										(ii)Deduction for
				estate taxesAn appropriate deduction shall be allowed under
				section 691(c) to any person (other than the decedent or the decedent's spouse)
				with respect to amounts included in gross income under clause (i) by such
				person.
									(g)ReportsThe
				Secretary may require the trustee of a dairy farm savings account to make such
				reports regarding such account to the Secretary and to the account beneficiary
				with respect to contributions, distributions, and such other matters as the
				Secretary determines appropriate. The reports required by this subsection shall
				be filed at such time and in such manner and furnished to such individuals at
				such time and in such manner as may be required by the
				Secretary.
						.
			(b)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting after paragraph (21) the following new paragraph:
				
					(22)Dairy farm
				savings accountsThe deduction allowed by section
				224.
					.
			(c)Tax on excess
			 contributionsSection 4973 of such Code (relating to tax on
			 excess contributions to certain tax-favored accounts and annuities) is
			 amended—
				(1)by striking
			 or at the end of subsection (a)(4), by inserting
			 or at the end of subsection (a)(5), and by inserting after
			 subsection (a)(5) the following new paragraph:
					
						(6)a dairy farm
				savings account (within the meaning of section
				224(d)),
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(h)Excess
				contributions to dairy farm savings accountsFor purposes of this
				section, in the case of dairy farm savings accounts (within the meaning of
				section 224(d)), the term excess contribution means the sum
				of—
							(1)the aggregate
				amount contributed for the taxable year to the accounts (other than rollover
				contributions described in section 224(f)(4)) which is not allowable as a
				deduction under section 224 for such year, and
							(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
								(A)the distributions
				out of the accounts with respect to which additional tax was imposed under
				section 224(f)(2), and
								(B)the excess (if
				any) of—
									(i)the maximum
				amount allowable as a deduction under section 224(b) for the taxable year,
				over
									(ii)the amount
				contributed to the accounts for the taxable year.
									For
				purposes of this subsection, any contribution which is distributed out of the
				dairy farm savings account in a distribution to which section 224(f)(3) applies
				shall be treated as an amount not
				contributed..
				(d)Tax on
			 prohibited transactions
				(1)Section 4975(c)
			 of such Code (relating to tax on prohibited transactions) is amended by adding
			 at the end the following new paragraph:
					
						(7)Special rule
				for dairy farm savings accountsAn individual for whose benefit a
				dairy farm savings account (within the meaning of section 224(d)) is
				established shall be exempt from the tax imposed by this section with respect
				to any transaction concerning such account (which would otherwise be taxable
				under this section) if, with respect to such transaction, the account ceases to
				be a dairy farm savings account by reason of the application of section
				224(e)(2) to such
				account.
						.
				(2)Section
			 4975(e)(1) of such Code is amended by redesignating subparagraphs (F) and (G)
			 as subparagraphs (G) and (H), respectively, and by inserting after subparagraph
			 (E) the following new subparagraph:
					
						(F)a dairy farm
				savings account described in section
				224(d),
						.
				(e)Failure To
			 provide reports on dairy farm savings accountsSection 6693(a)(2)
			 of such Code (relating to reports) is amended by redesignating subparagraphs
			 (D) and (E) as subparagraphs (E) and (F), respectively, and by inserting after
			 subparagraph (C) the following new subparagraph:
				
					(D)section 224(g)
				(relating to dairy farm savings
				accounts),
					.
			(f)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by redesignating the item relating to section
			 224 as relating to section 225 and by inserting after the item relating to
			 section 223 the following:
				
					
						Sec. 224. Dairy farm savings
				accounts.
					
					.
			(g)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
